968 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diane G. PORTER, Plaintiff-Appellant,v.H. Learthur WRIGHT, Individually and a former generalcounsel for the Department of Administrative Services;William J. Flaherty, Individually and as former director,Department of Administrative Services;  Pamela J. Gordon,Individually and as former Deputy Director of Personnel,Department of Administrative Services;  Paula L. Brooks,Individually and as former Assistant Director of theDepartment of Administrative Services;  Ohio Department ofAdministrative Services;  Stephen A. Perry, Director, OhioDepartment of Administrative Services, Defendants-Appellees.
No. 92-3559.
United States Court of Appeals, Sixth Circuit.
June 24, 1992.

Before MILBURN and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order granting partial summary judgment to the defendants in this action in which plaintiff claims that she was denied employment opportunities and terminated on the basis of her age, gender, and race.   The plaintiff alleged causes of action under 28 U.S.C. §§ 1983 and 1985, the Age Discrimination in Employment Act, the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, and pendent state law claims.   The opinion and order of which she seeks review allowed plaintiff's counsel to withdraw, granted the defendant's motion for partial summary judgment, grants defendants' motion to compel discovery from plaintiff, and grants the plaintiff's motion to proceed in forma pauperis insofar as she seeks leave to proceed without further prepayment of fees or costs, but denies it insofar as she seeks appointment of counsel.


2
This court has jurisdiction to hear appeals from final orders of the district courts.  28 U.S.C. § 1291.   An order which disposes of fewer than all claims or parties in an action, however, is not final.   Such an order is not appealable in the absence of a proper certification under Fed.R.Civ.P. 54(b).   Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir.1973) (per curiam).   There is no such certification in this case, nor does this appear to be the "infrequent harsh case" in which such certification would be appropriate.   See Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).


3
Further, the district court's decision with respect to the plaintiff's pauper status is not reviewable at this time.   The district court has ruled that the plaintiff may proceed without any further prepayment of costs or fees.   Although the court has denied her request for appointed counsel, the denial of counsel is not immediately appealable.   Henry v. City of Detroit Manpower Dep't., 763 F.2d 757 (6th Cir.)  (en banc ), cert. denied, 474 U.S. 1036 (1985).   There being no final, appealable order, this court lacks jurisdiction.   The district court's opinion and order remains reviewable upon perfection of a timely appeal following the entry of final judgment in this case.


4
Therefore, it is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.